 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDfreechoiceinthe election.We shall set the electionaside. 10ORDERIT IS HEREBY ORDERED that the election of June 2, 3, 4,and 5, 1952, among the Employer's employees, be, and it herebyis, set aside.IT IS FURTHER ORDERED that this proceeding be re-manded to the Regional Director for the Region in which thiscase was heard,for the purpose of conducting a new election atsuch time as he deems the circumstances permita free choiceas to collective -bargaining representation.loSpengler-LoomisMfg,Co.,95NLRB 243; Le Rol Company, 101 NLRB 55;BeaverMachine & Tool Co.. Inc., 101 NLRB 1782. The Employer also claims that the Petitionerwaived its right to object to the notices of May 22 and 26, 1952, because it knew of thembefore the election and yet participated in it without raising anyquestionas to these notices.Itrelies largely on Denton Sleeping Garment Mills, Inc., 93 NLRB 329. As noted by thehearing officer, however, this case has since been overruled by the Board on this particularpoint in The Great Atlantic & Pacific Tea Company, 101 NLRB 1118. The hearing officer'sfinding that there is no merit in this contention is affirmed.MR. JOHN,INC.andMILLINERYBLOCKERSUNION, LOCAL42, UNITED HATTERS, CAP AND MILLINERYWORKERS,INTERNATIONAL UNION, AFL,Petitioner.CaseNo.2-RC-5765.July24,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leonard J.Lurie, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed. iPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-'On June 15,1953, the Employer filed with the Board a motion to strike testa pony admittedby the hearing officer at the hearing relating to statements made by the Employer's generalmanager at the informal conference. In view of our determination in paragraph 3, we do notpass on this motion.106 NLRB No. 71. MR. JOHN, INC.389ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe followingreasons:The Petitionerseeksto represent a unit limited to theblocking employees employed at the Employer's New Yorkplant, contending that they constitute a separate appropriateunit either as (1) highly skilled employees with work andinterestsdifferent from other production employees; or as(2) craft employees entitled to representation in a craft unit.The Employer argues that because of its integrated and uniqueoperations only a unit composed of all production employeesisappropriate. There is no history of collective bargainingat the Employer's establishment.The record shows that the Employer is engaged in theproduction of creative custom-made hats. In its productiondepartment located on the third floor of its plant, there are39 employees, 5 of whom are engaged in the blocking of thehats.Themilliners, copyists, and blockmakers comprisethe remaining production employees. The production processbegins in the stockroom where the basic material to be usedin the hat is cut and initially prepared. A supervisor thendecides whether the hat is to be draped or blocked. If draped,thematerialis sentdirectly to the milliners and copyists. Ifthe hat is to be blocked, the material goes to the blockers. Theblocking operationconsistsbasically of steaming or wettingthematerial until it become soft and pliable, and then stretch-ing and pulling it onto a wooden foundation called a block,which is carved in the desired hat shape. An average blockercan process 7 to 10 hats each day, producing enough work for4 or 5 milliners. Although the blockers have had a minimumof 1 year's experience prior to their employment with theEmployer, usually acquired in a millinery shop,' there is noevidence that their training follows any formal program withaprescribed course of study leading through an orderlyprogressionto journeyman status. Often this experience isgained in conjunction with learning other production duties inthe shop.Nor does the record indicate that a special community ofinterest distinguishes the blockers from other production em-ployees.They are under the same supervision as the mil-liners, copyists, and blockmaker, I work in close proximitywith them, and receive the same vacation and holiday benefits.Moreover, the Board has in the past rejected craft contentionswith respect to blockers and related production employees inthe hat industry. 42 This Employer has no program for training blockers.3 The Petitioner contends that Blocker William West is a supervisor within the meaning ofthe Act. The record shows, however, that West does not have authority to hire or dischargeother blocking employees, and that he spends his working day alongside them performing thesame type work. We find, therefore, that West is not a supervisor within the meaning of theAct. Queen City Furniture Company, Inc., 87 NLRB 634.4See Mutual Rough Hat Company, 86 NLRB 440. 39 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record in this case,including thenature of the Employer'soperations,the lack of separatesupervision,and the absence of any recognized craft statuson the part of the blockers,we are of the opinion that theinterests of these employees are not sufficiently severableand distinct from those of the other production employees towarrant establishing them in a separate unit.5Accordingly,we shall dismiss the petition.[The Boarddismissedthe petition.]5 The Board has consistently refused to find appropriate for collective-bargaining purposesa unit composed of a portion of production employees who are not craftsmen.See MutualRough Hat Company, supra.KENNECOTT COPPER CORPORATION, RAY MINES DIVI-SIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,PetitionerKENNECOTT COPPER CORPORATION, RAY MINES DIVI-SIONandBROTHERHOODOF LOCOMOTIVEFIREMEN &ENGINEMEN,PetitionerKENNECOTT COPPER CORPORATION, RAY MINES DIVI-SIONandINTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, BLACKSMITHS,FORGERSAND HELPERS,LODGE No. 627, Petitioner.Cases Nos.Zl-RC-3014,21-RC-3015,21-RC-3025,21-RC-3026,21-RC-3027, 21-RC-3030, 21-RC-3031, 21-RC-3032,21-RC-3033,21-RC-3052,21-RC-3059,and 21-RC-3067.July 24, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Norman H. Greer, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with thesecasesto a three-member panel [Mem-bers Houston, Murdock, and Styles].Upon the entire record of these cases, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.Questions affecting commerce exist concerning the repre-sentation of certain employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.106 NLRB No. 72.